DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,382,569. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,382,569 include similar limitations directed to a tray having a plurality of compartments configured to hold a liquid sample and an indicator, wherein the indicator produces a change in light when a target microbe metabolizes the indicator.  The claims of U.S. Pat. No. 9,382,569 further require a controller configured to analyze the detected light from each of the separately held liquid samples in order to automatically obtain a result.  The claims of U.S. Pat. No. 9,382,569 also include limitations relating to the use of a growth accelerant, as well as limitations relating to simultaneous or sequential detection during incubation.  Furthermore, the claims of U.S. Pat. No. 9,382,569 state that a number of occurrences 

Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,190,147. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,190,147 include similar limitations directed to a tray having a plurality of compartments configured to hold a liquid sample and an indicator, wherein the indicator produces a change in light when a target microbe metabolizes the indicator.  The claims of U.S. Pat. No. 10,190,147 further require a controller configured to analyze the detected light from each of the separately held liquid samples in order to automatically obtain a result.  The claims of U.S. Pat. No. 10,190,147 also include limitations relating to the use of a growth accelerant, as well as limitations relating to simultaneous or sequential detection during incubation.  Furthermore, the claims of U.S. Pat. No. 10,190,147 state that a number of occurrences of a characteristic change in light from the liquid samples is detected, and that a determination is made regarding whether the number of occurrences exceeds a threshold.  The claims of U.S. Pat. No. 10,190,147 also include limitations regarding obtaining and evaluating data from an intermediate time interval.


Allowable Subject Matter
Claims 21-27 are allowable over the prior art, but remain rejected according to the double patenting rejections presented above.
With respect to independent claim 21, the prior art does not disclose, in the claimed environment, a device for detecting a characteristic change in light from a plurality of liquid samples when a target microbe metabolizes an indicator, wherein the device includes a processor and memory configured to determine whether a detected number of occurrences in the characteristic change exceeds a threshold number, and wherein an evaluating step includes assessing a first threshold number over an intermediate time interval and assessing a second threshold number at the end of the incubation period.  The Katerkamp reference is considered to be the closest prior art, but is deficient for the reasons expressed by Applicant in the remarks filed 08 January 2021.  
This application is being allowed for similar reason as related patents U.S. 9,382,569 and 10,190,147.

Response to Arguments
In response to Applicant’s amendments and arguments filed 08 January 2021, the previous prior art rejections have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/NATHAN A BOWERS/Primary Examiner, Art Unit 1799